Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Preliminary Amendment filed on October 7, 2021. 

2. Claims 26-58 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “forming an aligned three-dimensional model of the player’s head by positioning the three-dimensional model of the player’s head within the three- dimensional helmet model; comparing the aligned three-dimensional model of the player’s head against a reference surface associated with the three-dimensional helmet model to confirm that the aligned three-dimensional model of the player’s head does not penetrate the reference surface; if the aligned three-dimensional model of the player’s head does not penetrate the reference surface, selecting a digital pad model from the plurality of digital pad models based upon a comparison of: (i) the aligned three-dimensional model of the player’s head, and (ii) the plurality of digital pad models; providing a group of pre-manufactured pads and a shell of the protective sports helmet; obtaining a pre-manufactured pad from the group of pre-manufactured pads based on the selected digital pad model; and installing the obtained pre-manufactured pad into the shell of the protective sports helmet,” in independent claim 26, 

“obtaining head data from a player’s head using a scanning device; creating a model of the player’s head from the obtained head data within a computer software program; providing a helmet shell model and a group of pre-manufactured pad models within the computer software program; forming an aligned model of the player’s head by moving the model of the player’s head in the helmet model within the computer software program; and identifying a pre-manufactured pad model from the group of pre-manufactured pad models, wherein said identified pre-manufactured pad model is suitable for installation in the helmet model based on a comparison of the helmet model and the aligned model of the player’s head,” in independent claim 39, and

“capturing head data from a player’s head; providing a plurality of pre-manufactured pad models within a computer program; using the computer program to generate a model of an internal padding assembly based upon a comparison of the captured head data against the plurality of pre-manufactured pad models; providing a group of pre-manufactured pads providing a helmet shell; selecting a set of pre-manufactured pads from the group of pre-manufactured pads based upon the model of the internal padding assembly generated by the computer program; and installing the selected set of pre-manufactured pads into the helmet shell,” in independent claim 51, which are not found in the prior art of record.

Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

NPL to Cai et al. discloses a prototype helmet fitting recommendation system using shape-based helmet fitting. The shape-based helmet fitting system uses a Kinect sensor to scan a client's head and then compares the head shape to helmet shapes from a database of off-the-shelf helmets. A slice extraction method is used to compare a standard reference slice extracted from the head to a corresponding slice from the helmet. The degree to which the helmet fits the client's head is calculated and displayed to the user.

US 9,545,127 to Sandier discloses producing a customized helmet including a computer designed composite helmet liner to be incorporated into existing and new helmet designs is provided by scanning a user's cranial region, creating a computer rendering surface model of the scan, modifying the surface model using computer aided design software, overlaying and aligning an outer helmet shell model onto the modified cranial model to define the custom liner three-dimensional space to configure the composite liner with a software algorithm including shock absorbing segments having optimal sizes, shapes, and materials, fabricating the liner in a heat sealing process to include an optional encapsulating or serial air bladder, and assembling the liner and outer helmet shell together.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192